DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/19, 7/23/20, 11/19/20, and 1/29/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10) in the reply filed on 2/28/22) is acknowledged.  The traversal is on the grounds that the Applicant believes that all of the claims in the application can be examined at the same time without serious burden.  The Applicant has argued that the search associated with the elected invention would likely overlap with an extend into areas of search associated with the non-elected invention.  The Applicant has further argued that examining all of the claims of this application at the same time would not require consideration of an unduly burdensome number of additional claims.  This is not found persuasive because the different field of search of the non-elected invention would create a searching burden due to employing different search queries for method steps.  Art applicable to the elected invention (apparatus/structure) may not be applicable to the non-elected invention (structure + method steps). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/28/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pancholy (US 2015/0018868 A1) in view of Wada (US 2004/0098035 A1).
Regarding claim 1, Pancholy discloses (Figures 2-6) a hemostatic device comprising: a covering portion (11) capable of covering a site where bleeding is to be stopped on a hand of a patient; a pressing portion (15) capable of compressing the site where bleeding is to be stopped when the covering portion covers the site where bleeding is to be stopped; the covering portion including: a securing portion (13, 19b) capable of surrounding at least a portion of the patient's hand while covering the pressing portion, and a restriction portion (19a) capable of restricting movement of the securing portion in an axial direction; the restriction portion being positionable between adjacent fingers of the patient's hand (Figures 3 and 4); the securing portion including: a band portion wrappable around a periphery of the patient's hand at the site where bleeding is to stopped, the band portion including a midpoint between oppositely located first (end of 13a) and second free ends (end of 19b) of the band portion, the pressing portion (15) being mounted on the band portion at an intermediatePATENTAttorney Docket No. 1027550-00198370 position between the first and second free ends of the band portion (Figure 2), the pressing portion being located closer to the first free end (at end of 13a) of the band portion than the second free end (at end of 19b) of the band portion, the band portion including an elongated part (19b) that extends from the second free end of the band portion toward the pressing portion, the elongated part of the band portion possessing a centerline that extends along the elongated part of the band portion from the second free end to the midpoint of the band portion; and a holding portion (21) that secures the band portion in a state in which the band portion is wrapped around the periphery of the patient's hand at the site where bleeding is to stopped (paragraph 0036); the restriction portion (19a) including: a first end portion secured (Figure 2) to the band portion; a second end portion (distal end of 19a) that is a free end portion configured to be freely detachably interlocked with the band portion; a midpoint between the first end portion of the restriction portion and the second free end portion of the restriction portion; and an elongated part that extends from the second free end portion of the restriction portion toward the band portion, the elongated part of the restriction portion possessing a centerline that extends along the elongated part of the restriction portion from the second free end portion to the midpoint of the restriction portion, the centerline of the elongated part of the restriction portionPATENTAttorney Docket No. 1027550-00198371 and the centerline of the elongated part of the band portion forming an included angle that is an obtuse angle (see Figure 2 annotated below.  NOTE: the statement of intended use and other functional language has been carefully considered, but deemed not to impose any structural limitations on the claims to make them patentably distinguishable over Pancholy's device, which is capable of being used as claimed if one desires to do so.

    PNG
    media_image1.png
    447
    425
    media_image1.png
    Greyscale


Pancholy fails to disclose a marker portion for aligning the pressing portion with the site where bleeding is to be stopped so that the pressing portion overlies the site where bleeding is to be stopped.
Wada teaches (Figures 1-6) a hemostatic device comprising a covering portion
(2), a pressing portion (5), a marker portion (8) for aligning the pressing portion with the
site where bleeding is to be stopped so that the pressing portion overlies the site where
bleeding is to be stopped (paragraph 0137), the covering portion including a securing
portion configured to surround at least a portion of the patient’s anatomy while covering
the pressing portion.
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify the device disclosed by Pancholy
to include a marker attached to the pressing portion corresponding to the site where
bleeding is to be stopped, as taught by Wada. This modification would facilitate proper
positioning of the balloon at the puncture site, which in turn helps prevent blood leakage
and hematoma formation due to poor positioning of the balloon (paragraph 0137).
Regarding claim 2, Pancholy in view of Wada teaches (Pancholy, Figures 3 and 4) that the restriction portion (19a) is configured so that when the second end portion of the restriction portion is detachably interlocked with the band portion, an intermediate portion of the restriction portion located between the first and second end portions of the restriction portion passes between a thumb of the patient's hand and a forefinger of the patient's hand (Pancholy, Figures 3 and 4), in a state in which the band portion is wrapped around the periphery of the patient's hand.
Regarding claim 3, Pancholy in view of Wada teaches that the covering portion (11) is configured and the pressing portion (15) is positioned relative to the covering portion such that in a state in which the second end portion of the restriction portion is detachably interlocked with the band portion, the pressing portion is disposed on a root side of the patient's thumb from the second end portion of the restriction portion.  NOTE: the statement of intended use and other functional language has been carefully considered, but deemed not to impose any structural limitations on the claims to make them patentably distinguishable over Pancholy's device, which is capable of being used as claimed if one desires to do so.
Regarding claim 4, Pancholy in view of Wada teaches that the marker portion and the pressing portion are positioned in overlying relation to one another (Wada, paragraphs 0137-0150).
Regarding claim 7, Pancholy in view of Wada teaches (Pancholy, Figure 2) the securing portion (13, 19b) is a surrounding portion which is capable of surrounding a whole dorsal side of the patient's hand while being in contact with a surface of the dorsal side of the hand, and the restriction portion (19a) is formed integrally in one piece with the surrounding portion (Pancholy, Figure 2) and passes between the adjacent fingers of the hand in a state in which the surrounding portion is wrapped around the dorsal side of the patient's hand (Pancholy, Figures 3 and 4).
Regarding claim 10, Pancholy in view of Wada teaches (Pancholy, Figure 2) the band portion and the restriction portion each possess a width (band portion, at 13; restriction portion, at 19a), the width of the band portion (at 13) being greater than the width of the restriction portion (at 19a).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pancholy (US 2015/0018868 A1) in view of Wada (US 2004/0098035 A1) as applied to claim 1 above, and further in view of Elliott (US 4,470,410).
Regarding claim 5, Pancholy in view of Wada discloses the invention
substantially as claimed. However, the combined teaching fails to teach that the
restriction portion includes a liquid absorbing layer that possesses a liquid absorbing
property to absorb liquid when the restriction portion is positioned between the adjacent
fingers, the liquid absorbing layer being positioned on a side of the restriction portion
that faces the patient's hand when the restriction portion is positioned between the
adjacent fingers.
Elliott teaches (Figures 1-5) a device comprising a covering portion (16) disposed
so as to cover a site of an intravenous/catheter intervention system (at 38). Elliott
teaches that an inner layer (82) of the device includes liquid absorbing properties to absorb liquid when the restriction portion is placed around the body. Elliott teaches that
this layer serves to contact the patient’s skin and absorb moisture, which assists in
avoiding patient irritation.
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify the restriction portion taught by
Pancholy in view of Wada to include a liquid absorbing layer that possesses a liquid
absorbing property to absorb liquid, as taught by Elliott, when the restriction portion is
positioned between the adjacent fingers, the liquid absorbing layer being positioned on
a side of the restriction portion that faces the patient's hand when the restriction portion
is positioned between the adjacent fingers. This modification would provide a surface to
contact the patient’s skin that would absorb moisture and assist in avoiding patient
irritation (Column 6, lines 20-22).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pancholy (US 2015/0018868 A1) in view of Wada (US 2004/0098035 A1) as applied to claim 1 above, and further in view of Zodnik et al. (US 2012/0116444 A1) (“Zodnik”).
Regarding claim 6, Pancholy in view of Wada teaches that the covering portion
enables a medical elongated body to pass and indwell at the site where bleeding is to
be stopped (Pancholy, paragraph 0027). However, the combined teaching fails to teach a through opening that passes through the covering portion to enable a medical elongated body to pass through the opening and indwell at the site where bleeding is to be stopped.
	Zodnik teaches (Figures 1-12) a hemostatic device (10) with a covering portion
(30) including a through opening (62) that passes through a covering portion to enable a
medical elongated body (76) to pass through the through opening and indwell at the site
where bleeding is to be stopped (Figure 4).
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify the covering portion taught by
Pancholy in view of Wada to include a through opening that passes through the
covering portion to enable a medical elongated body to pass through the opening and
indwell at the site where bleeding is to be stopped, as taught by Zodnik. This
modification would allow passage of a catheter sheath, needle or other injective
instrumentation, and thus enable the hemostatic device to be applied to a patient even
as an angiography or other injective procedure is taking place or being concluded
(Zodnik, paragraph 0046).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pancholy (US 2015/0018868 A1) in view of Wada (US 2004/0098035 A1) as applied to claim 7 above, and further in view of Zodnik et al. (US 2012/0116444 A1) (“Zodnik”).
Regarding claim 8, Pancholy in view of Wada teaches the invention substantially as claimed. Pancholy in view of Wada teaches that the covering portion
enables a medical elongated body to pass and indwell at the site where bleeding is to
be stopped (Pancholy, paragraph 0027).The combined teaching teaches that the device is capable of being configured such that it is surrounding a whole dorsal side of the patient’s hand while being in contact with the dorsal side of the hand. However, the combined teaching fails to teach that the surrounding portion includes a through opening that passes through the surrounding portion to enable a medical elongated body to pass through the through opening and indwell at the site where bleeding is to be stopped, and the through opening being disposed between a thumb of the patient's hand and a forefinger of the patient's hand in a state in which the surrounding portion is wrapped around the dorsal side of the patient's hand.
Zodnik teaches (Figures 1-12) a hemostatic device (10) with a surrounding
portion (20, 30) including a through opening (62) that passes through the surrounding
portion to enable a medical elongated body (76) to pass through the through opening
and indwell at the site where bleeding is to be stopped (Figure 4).
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify the surrounding portion taught by
Pancholy in view of Wada to include a through opening that passes through the
surrounding portion to enable a medical elongated body to pass through the through
opening and indwell at the site where bleeding is to be stopped, as taught by Zodnik,
and the through opening being disposed between a thumb of the patient's hand and a
forefinger of the patient's hand in a state in which the surrounding portion is wrapped
around the dorsal side of the patient's hand. This modification would allow passage of a
catheter sheath, needle or other injective instrumentation, and thus enable the
hemostatic device to be applied to a patient even as an angiography or other injective
procedure is taking place or being concluded (Zodnik, paragraph 0046).
Regarding claim 9, Pancholy as modified by Wada and Zodnik teaches that the
through opening is capable of being disposed on a side of the thumb from the pressing
portion in the state in which the surrounding portion is wrapped around the dorsal side
of the patient's hand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771       

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771